Title: To John Adams from Jeremy Belknap, 2 January 1795
From: Belknap, Jeremy
To: Adams, John



Dear Sir
Boston Jany 2 1795

A regard to the reputation of our Country induces me to address you at this Time.
Dr Kippis has published a Life of Capt Cooke the famous navigator and in Vol. ii. p. 268 has given at large the directions issued in March 1779 by Dr Franklin then in France to all commanders of armed Ships in the American service, in case they Should meet Capt Cooke at Sea not to consider him as an Enemy but to treat him & his people with all civility and kindness assuming them that “in so doing they would not only gratify the generosity of their own dispositions but obtain the approbation of the Congress.”
The Dr’s remarks on this recommendation are to me astonishing “In the confidence which he expressed with respect to the approbation of Congress he happened to be mistaken, As the members of that assembly, at least the greater part of them, were not possessed of minds equally enlightened with that of their ambassador, he was not supported by his masters in this noble act of humanity, of love to science, & of liberal policy.  The orders he had given were instantly reversed; and it was directed by Congress that especial care Should be taken to seize Capt Cooke, if an opportunity of doing it occurred.  All this proceeded from a false notion that it would be injurious to the United States for the English to obtain a knowledge of the opposite coast of America.”
By a note in the next page he seems to have obtained this account from Sir Joseph Banks.
Had this assertion been made by any of the ministerial hireling pamphleteers it might be passed over with contempt; but as it comes from so respectable an authority as Dr Kippis supported by Sir Jos Banks, it must be regarded as a very serious charge against this Country—I have conversed with several persons, since I saw it, & among others with your worthy Lady—all join in reprobating the account as false & injurious—But I wish to submit the matter to your cool & candid opinion—I am informed that Dr Kippis is your friend & correspondent & I know you are a friend to America & to truth.  Let me therefore request of you to tell me, whether there is any thing in the Journals, open or secret, of Congress which can be construed into a foundation for such a report—or whether there is any memory of any thing like it in the mind of any persons who were in Congress in the year 1779—Whether any notice has been taken of the assertion by any person in Brittain or America, & finally in what manner & by whom it may (if false) be most effectually contradicted.
I am Sir with great respect / Yr very humble servt
Jeremy Belknap